REVELLE, J.
— Those who are interested in a more complete history than here given of the case out of which this proceeding arose are referred to State ex rel. Knisely v. Holtcamp, 266 Mo. 347; Knisely v. Leathe, 178 S. W. 453; and Knisely v. Leathe, 256 Mo. 341. For our instant purpose, it suffices to say that, after prolonged litigation, this court, on June 1, 1915, directed the circuit court of the city of St. Louis to render judgment for relator herein in the aggregate amount of $192,263.75, and that, in pursuance thereof, the circuit court, on July 2, 1915, duly entered such judgment. At relator’s instance, and in compliance with this court’s direction, this judgment was, on July 14,1915, -certified to the probate court for classification, but that court refused to classify the judgment, upon the ground that, prior thereto, it had approved an al*166leged final settlement of the estate, and finally discharged the executrix, and was, therefore, without jurisdictional authority to act in the matter. Immediately thereafter, to-wit, on July 30, 1915, this court issued its alternative writ of mandamus, and same was duly served upon the respondent therein, to-wit, the probate judge. Sometime thereafter, namely, on October 18, 1915> and while the mandamus cause was pending in this court, two of respondents herein, to-wit, the Board of Trustees of the Young Women’s Christian Association and the Scottish Rite Cathedral Association, filed in the court of their co-respondent, Hon. Kent Koemer, Judge of Division No. 6 of the circuit court of the city of St. Louis, a motion to vacate and set aside the judgment which it, in compliance with this court’s directions, had theretofore rendered in favor of relator. This motion to vacate was predicated upon the theory, and alleges as its grounds, that the judgment directed by this court was invalid, because the estate had theretofore been finally settled, and the executrix fully discharged. These identical propositions were relied upon by the probate court in refusing to classify the judgment certified to it in accordance with this court’s directions, and these particular questions were the only questions involved in the action then pending in this court against the probate judge. Since that time this court has made its preliminary writ of mandamus permanent, and in that case held that the alleged final settlement of July 7, 1909, was void as a final settlement, and had only the effect of an annual settlement. In that case there was directly presented and decided the identical questions which the motion to vacate the judgment involves, namely, whether the estate had been finally and fully settled, and whether the executrix was then the legal representative of the estate.
F'or the purpose of this case we shall assume that the motion to vacate the judgment is still pending in *167the court of the respondent herein, and that, unless prohibited, it will, as the return discloses, proceed to hear and determine the same. This we must necessarily assume, because, under our law and practice, after our preliminary writ is granted the court to which it is directed has absolutely no authority or jurisdiction to, in any manner, proceed further. It cannot entertain motions to dismiss the proceedings, or take any other action in the premises. This should be better understood by the nisi courts of this State, as our records disclose that, in some cases, after the issuance of our preliminary rule the court nisi has proceeded to act to some extent. We take this occasion to say that after the issuance of our preliminary rule, or even after notice is served of the intended application for our preliminary rule, the trial court should proceed no further, but await the action of this court.
The two respondents who filed the motion to vacate the judgment allege that they purchased the property which they now hold from Grace A. Leathe, the executrix of the estate. They are, therefore, in privity of estate and right with her, and are bound by judgments rendered against her. [State ex rel. v. Homer, 249 Mo. 58, l. c. 76; Rogers v. Johnson, 125 Mo. l. c. 202-216; Woerner’s American Law or Administration (2 Ed.), pp. 1044-45.]
Not only did this court direct in Knisely v. Leathe, 178 S. W. 453, that this particular judgment be rendered, but in State ex rel. Knisely v. Holtcamp, 266 Mo. 347, it directly passed upon the questions presented by these motions, and held not only that the judgment was valid and conclusive on all parties, but that relator had the legal right to have same satisfied out. of the assets of the estate. Had the circuit court refused to enter the original judgment as directed by this court, our writ of mandamus was available to compel compliance with that direction (State ex rel. Knisely v. Holtcamp, supra, and cases cited), and for similar rea*168sons onr writ of prohibition will lie to prevent any interference with or vacation of that judgment. The question of one court intermeddling or interfering with the jurisdiction of other courts was likewise discussed in the case of State ex rel. Knisely v. Holtcamp, and we are satisfied with the views there expressed. At the time these motions were filed this court had not only held this judgment to be valid and binding’, but there was pending- at that time in this court another action involving the identical questions, and while these respondents were not direct parties thereto, they are in privity with those who were parties, as is.apparent from the allegations in their motion. This court having at that time complete jurisdiction of the subject-matter, the circuit court had no authority to entertain jurisdiction. To hold otherwise might result in the unseemly spectacle o.f a circuit court setting aside a judgment directed by this court, while at the very time this court had decided, in a proper proceeding, that the judgment wq,s valid and must be enforced. As said in State ex rel. Knisely v. Holtcamp, supra, l. c. 366: ‘ ‘ The law must be so construed as' to avoid clashes and conflicts between courts and their jurisdiction, otherwise confusion and chaos will come out of what is' intended as order.” When rights have been fully and finally determined, there should be an end to their litigation. Final judgments should be final, and the courts rendering them should not be trifled with. The writ of' prohibition is available to keep a court within the limits of its power in a particular proceeding, as it is to prevent the exercise of jurisdiction over a cause not given by law to its consideration. Wherever judicial functions are exercised which do not rightfully belong to the court attempting to exercise them, the writ is applicable. It is our opinion that the preliminary writ heretofore issued should be made permanent, and is so ordered.
All concur.